Citation Nr: 1019060	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-32 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted entitlement to service 
connection for PTSD and assigned a 50 percent disability 
rating effective October 31, 2005.  The Veteran was notified 
of this decision in a letter dated December 27, 2006.

In a December 2007 rating decision, the RO increased the 
Veteran's disability rating to 70 percent, effective March 9, 
2007.

In an August 2008 statement of the case, the RO continued the 
Veteran's 70 percent disability rating, however, corrected 
the effective date to October 31, 2005.

The Veteran testified before the undersigned at the RO in 
April 2010.  A transcript is of record.

In a June 2009 rating decision, the Veteran was granted a 
total disability rating based on individual unemployability 
(TDIU) effective June 6, 2008.  At his April 2010 hearing, 
the Veteran appeared to take issue with the effective date.  
He was advised that he could submit a notice of disagreement.  
He and his representative indicated that they would discuss 
this matter before deciding whether to appeal.



FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and 
social impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This decision grants the maximum benefit available under law.  
Further assistance or notice is therefore, not required to 
aid the Veteran in substantiating the appeal.

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a noncompensable disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational or social functioning or to 
require continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Background

In a December 2005 letter a counseling psychologist at a Vet 
Center noted the Veteran's report that for the past 11 years, 
he had lived like a "recluse," acknowledging that he was 
very depressed and "sinks into nothingness."  His only 
source of interpersonal contact was with his 18 year old 
daughter, weekly therapy session and occasional phone contact 
with friends from law school.  Otherwise, he avoided contact 
with others and on the rare occasion that he did interact, he 
became easily frustrated and irritable.  The Veteran reported 
symptoms of flashbacks, survivor guilt, sleep impairment, and 
avoidance.  The examiner diagnosed the Veteran with PTSD, 
major depressive disorder and assigned a GAF of 30.  

Dr. PJM, a private clinical psychologist, indicated in an 
August 2006 letter, that she had provided psychological 
services to the Veteran "on and off" since 1985.  During 
this time the Veteran had divorced, lost his job, and grew 
increasing isolated.  He lived alone in an apartment, and had 
little interpersonal contact on a regular basis with anyone 
other than his adolescent daughter, who did not live with 
him.  His symptoms included significant anxiety, depression, 
few and poor interpersonal relationships, extreme isolation, 
and avoidance of people, tasks, and routine daily activities.  
Dr. PJM diagnosed PTSD, avoidant personality disorder, and 
dysthymic disorder.

In March 2007, the Veteran was afforded a VA examination.  
The examiner noted the Veteran was a slender, neatly dressed 
man, looking somewhat younger than his age.  The Veteran was 
fully oriented, with logical thinking, no hallucinations, 
delusions or severe compulsions or obsessions.  The Veteran 
was dysphoric, with a full range of affect.  He reported 
recurrent, intrusive memories and thoughts about Vietnam 
everyday.  He usually "sat, disconnected, smoking 
cigarettes," not leaving his apartment.  

The Veteran reported no flashbacks and he did not consciously 
avoid thoughts about Vietnam.  He reported traumatic memory 
loss, noting that the last 2 months of his service in 
Vietnam, after returning from Cambodia, were very poorly 
remembered.  His interest in participating in significant 
events, such as parties, movies, and entertainment, was 
greatly reduced.  He stated he was detached from people, 
experienced chronic sleep impairment, irritability, poor 
concentration, hypervigilance and an exaggerated startle 
response.  

The examiner noted the Veteran was depressed with marked 
anhedonia, no appetite, severe insomnia, guilt feelings 
regarding Vietnam, reduced concentration, and frequent 
suicidal ideation but no suicidal intent.  The examiner 
diagnosed PTSD, a depressive disorder not otherwise 
specified, and assigned a GAF of 30.  The examiner added that 
the depression was more than likely triggered by PTSD.

In a December 2007 VA psychiatry outpatient discharge note, 
the examiner stated the Veteran had PTSD and depression.  He 
noted the Veteran had long standing sleep and concentration 
problems; along with nightmares, intrusive thoughts, and 
emotional numbing, however, there was no suicidal or 
homicidal ideation.  The examiner assigned a GAF of 55.

The Veteran was afforded a VA examination in December 2008, 
and reported a cumulative deterioration in his condition over 
the past 3 years.   He stated his apartment was so dirty that 
he would not let anyone visit.  He reported his fear of 
social interactions had increased compared to three years ago 
when he reported the desire to meet and socialize with 
others.  

The Veteran did report a good relationship with his daughter.  
He stated that his ability to hand his finances was 
compromised, in that he was very unorganized in handling his 
bills and was often late in paying them.  The Veteran 
reported he had repetitive dreams of Vietnam and the 
frequency of the nightmares had increased.  The Veteran 
reportedly denied flashbacks; however, he avoided social 
interactions, movies and other veterans.  His PTSD triggers 
were his PTSD medical/psychiatric treatment and helicopters.  

The examiner noted the Veteran casually dressed and somewhat 
unkempt, his clothes appeared stained.  The Veteran was 
engaged, cooperative, and his affect was somewhat forced.  
His thought process was linear but somewhat tangential and 
circumstantial at times.  His insight was fair and he was 
oriented x3.  His immediate short term memory was 3/3 and 
"delayed" was 2/3.  The Veteran stated that his mood was 
"unhappy."  

The examiner noted that the Veteran endorsed feelings of 
hypervigilance and constant nervousness.  His impulse control 
was good and he experienced panic attacks daily.  He denied 
suicidal or homicidal ideation as well as auditory and visual 
hallucinations.  The examiner noted the Veteran's symptoms 
had worsened since his initial service connection.  The 
examiner diagnosed PTSD and assigned a GAF of 45.

In a January 2009 VA treatment note, the Veteran reported 
increased anxiety since participation in prolonged exposure 
treatment.  He added that he use to avoid problems and now 
was avoiding less; thus, his anxiety had increased, 
particularly with finances, health, and upcoming surgery.  
The examiner diagnosed PTSD; major depression, moderate to 
severe, without psychotic features; and treatment resistance.  
The Veteran was assigned a GAF of 45.

In July 2009 VA treatment records, it was noted the Veteran 
was found walking through the hallway of the PTSD suite 
looking "anxious and lost," asking to speak to his regular 
doctor.  The Veteran reported that he had painters waiting 
outside his apartment and was "ashamed" to let them in 
because they would see how he had been living. The examiner 
noted the Veteran had an acute anticipatory anxiety with 
chronic PTSD and a previous diagnosis of severe major 
depression associated with long lasting social and 
interpersonal isolation.

In July 2009 VA treatment records, the Veteran reported some 
improvement of his symptoms of highly intense distress from 
earlier in the week.  He reported he was not taking his 
prescription medications, however he noted that the 
medication did not seem to help. He was in the process of 
remodeling his apartment and planning to take a vacation.

In January 2010, Dr. MT, a licensed psychologist at VA, 
stated the Veteran was not able to work as early as 1995 and 
"went on disability."  From 1994 to 2007, the Veteran was 
treated on an outpatient weekly basis for his psychological 
problems, including depression.  He was also treated with at 
least 8 different psychotropic medications prescribed by 
three different psychiatrists, none of which served to 
alleviate his symptoms.  

Dr. MT stated that since 2007 she had been the Veteran's 
psychologist.  She stated the Veteran's functioning was 
generally severely compromised and uneven.  Occasionally, he 
did have moments with great effort and planning in which he 
was able to become socially engaged and leave his apartment.  
Dr. MT stated the Veteran spent most of his days alone and 
isolated in his apartment.  

Dr. MT stated that PTSD was a mental illness that left those 
with its diagnosis susceptible to fluctuations in their 
symptoms.  Dr. MT further stated that nowhere in her clinical 
notes had she ever indicated that the Veteran's functioning 
was to the point where he could be considered recovered from 
this disorder or substantially stabilized and it was 
erroneous to conclude that intermittent, modest improvement 
in PTSD symptoms was indicative of long-term relief and 
sustained gains.

In March 2010, LK, a VA nurse practitioner, stated that the 
Veteran had severe symptoms of PTSD that significantly 
impaired his social and occupational functioning, and were 
debilitating.  He was unable to work as a result.  LK stated 
the Veteran's symptoms included depressed mood, severe 
anxiety with periods of panic, persistent insomnia, and 
intrusive symptoms of his traumas marked by nightmares and 
intrusive memories.  LK reported that the Veteran did not eat 
or sleep for days due to the severity of his symptoms.

At the April 2010, hearing the Veteran reported that he had 
not worked since September 1994.  He had become unable to 
leave his apartment, and had stopped reading and watching 
television.  He also stopped eating and sleeping, eventually 
his weight went down to 130.  He failed to clean his home or 
pay his bills, including his federal income taxes.  

The Veteran stated that he basically sat in his apartment and 
smoked three packs of cigarettes per day.  He reported that 
in December 2009, he was convinced to see his daughter in 
Florida and that while on the airplane became very ill.  Upon 
arrival in Florida, he was transported to the hospital and 
later discharged with findings of nothing wrong; he was 
"just exhausted."

Analysis

VA examiners and treatment providers have noted the serious 
nature of the disability, including extreme isolation and the 
limited likelihood that he could maintain employment.  

The evidence shows that the Veteran has not worked since 
September 1994 and he has generally been given GAF scores 
indicative of an inability to work or function socially.  He 
has provided credible testimony supporting a conclusion that 
he has total occupational and nearly total social impairment.

Mental health professionals, as shown by the GAF scores, have 
assessed the Veteran's PTSD and associated depression as 
causing symptoms that would approximate total occupational 
and social impairment.  The evidence shows that the Veteran's 
symptoms more closely approximate total occupational and 
social impairment, contemplated by a 100 percent rating, than 
the criteria for a 70 percent rating.  It appears that the 
Veteran has had this level of disability throughout the 
period since the effective date of service connection.

As such, the evidence is in favor of the grant of a 100 
percent rating for the period beginning October 31, 2005, the 
date his claim for service connection was received.  38 
C.F.R. §§ 4.7, 4.21 (2009).  This is the maximum rating 
provided under applicable laws and regulations.


ORDER


Entitlement to an initial rating of 100 percent for PTSD is 
granted, effective October 31, 2005.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


